Exhibit 10.2

FORM OF NEW MEDIA INVESTMENT GROUP INC.

NON-OFFICER DIRECTOR RESTRICTED STOCK GRANT AGREEMENT

THIS NON-OFFICER DIRECTOR RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”) is
made as of this                      day of                         , 20__, by
and between New Media Investment Group Inc., a Delaware corporation (the
“Company”), and             (the “Grantee”).

WHEREAS, the Company has adopted the New Media Investment Group Inc.
Nonqualified Stock Option and Incentive Award Plan (the “Plan”); and

WHEREAS, Section 5.6 of the Plan provides for the grant of Restricted Stock to
each Non-Officer Director upon the date of the first Board meeting attended by
such Non-Employee Director.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee an Award of             shares of Stock of the Company (collectively,
the “Restricted Stock”).

 

2. Grant Date. The grant date of the Restricted Stock hereby granted is
            , 20            (the “Grant Date”).

3. Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made a part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Board or the
Committee, shall govern. Unless otherwise indicated herein, all capitalized
terms that are used, but not otherwise defined, herein shall have the meanings
given to such terms in the Plan.

4. Vesting. The Restricted Stock shall become vested as follows: 33.3% of the
shares of Restricted Stock shall vest on the first anniversary of the Grant
Date; 33.3% of the shares of Restricted Stock shall vest on the second
anniversary of the Grant Date; and 33.4% of the shares of Restricted Stock shall
vest on the third anniversary of the Grant Date; provided that the Grantee
remains in continuous service as a member of the Board through, and has not
given or received a notice of termination of such service as of, the applicable
vesting date. Notwithstanding the foregoing, in the event that the Grantee’s
service as a member of the Board ends on account of the Grantee’s death or
Disability at any time, all unvested shares of Restricted Stock not previously
forfeited shall immediately vest on the date such service ends.

5. Forfeiture. Subject to the provisions of the Plan and Section 4 of this
Agreement, shares of Restricted Stock which have not become vested on the
earlier of (i) the date the Grantee’s service on the Board ends for any reason
and (ii) the date the Grantee gives or receives a notice of termination of such
service, shall immediately be forfeited on such applicable date.



--------------------------------------------------------------------------------

6. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

7. Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to the subject
matter hereof.

8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

9. Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and the Restricted Stock shall be final and conclusive.

10. Restrictions on Transfer. Until such time as shares of Restricted Stock are
fully vested in accordance with Section 4 hereof, or as otherwise provided in
the Plan, no purported sale, assignment, mortgage, hypothecation, transfer,
charge, pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any such
unvested shares of Restricted Stock or any agreement or commitment to do any of
the foregoing (each a “Transfer”) by any holder thereof in violation of the
provisions of this Agreement will be valid, except with the prior written
consent of the Board (such consent shall be granted or withheld in the sole
discretion of the Board) or under the laws of descent and distribution.

Any purported Transfer of shares of Restricted Stock or any economic benefit or
interest therein in violation of this Agreement shall be null and void ab
initio, and shall not create any obligation or liability of the Company, and any
Person purportedly acquiring any shares of Restricted Stock or any economic
benefit or interest therein transferred in violation of this Agreement shall not
be entitled to be recognized as a holder of such shares.

Without prejudice to the foregoing, in the event of a Transfer or an attempted
Transfer in violation of this Agreement, such shares of Restricted Stock, and
all of the rights related thereto, shall be immediately forfeited without
consideration.



--------------------------------------------------------------------------------

11. Taxes. The Grantee understands that the Grantee (and not the Company) shall
be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws of such state.

13. Legend on Certificates. The Grantee agrees that any certificate issued for
Restricted Stock (or, if applicable, any book entry statement issued for
Restricted Stock) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE NEW MEDIA INVESTMENT
GROUP INC. NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN AND A RESTRICTED
STOCK GRANT AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND NEW MEDIA
INVESTMENT GROUP INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.

14. Securities Laws Requirements. The Company shall not be obligated to issue
shares of Stock to the Grantee free of the restrictive legend described in
Section 13 hereof or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act (or any
other federal or state statutes having similar requirements as may be in effect
at that time).

15. Notices. All notices or other communications provided hereunder must be in
writing and mailed or delivered either (i) to the Company at its principal place
of business or (ii) to the Grantee at the address on file with the Company, or
such other address as the Company or the Grantee may provide to the other for
purposes of providing notice. Any such notice shall be deemed effective (1) upon
delivery if delivered in person, (2) on the next business day if transmitted by
national overnight courier and (3) on the fourth business day following mailing
by first class mail.

16. Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Stock, this Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue to provide services as an
officer, director, employee, consultant or advisor of the



--------------------------------------------------------------------------------

Company or any of its subsidiaries or affiliates for any period of time or at
any specific rate of compensation.

 

17. Representations. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents.

18. Amendments; Construction. The Administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Grantee hereunder without the Grantee’s consent.
Headings to Sections of this Agreement are intended for convenience of reference
only, are not part of this Agreement and shall have no effect on the
interpretation hereof.

19. Adjustments. Pursuant to Section 3.3 of the Plan, upon the occurrence of any
event which affects the shares of Stock in such a way that an adjustment of
outstanding Restricted Stock is appropriate in order to prevent the dilution or
enlargement of rights under the Restricted Stock (including, without limitation,
any extraordinary dividend or other distribution (whether in cash or in kind),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event), the Committee shall make such equitable
adjustments as it deems necessary or appropriate to the number and kind of
securities or other property (including cash) issued or issuable in respect of
outstanding Restricted Stock.

20. Rights as a Stockholder. During the period until the Restricted Stock vests
as provided in Section 4 hereof, the Grantee shall, except as set forth in this
Section 20, have all the rights of a stockholder with respect to the Restricted
Stock, including the right to vote the underlying shares of Stock.
Notwithstanding the foregoing, (i) the Grantee shall not have the right to
Transfer the Restricted Stock prior to the vesting thereof as set forth in
Section 4 hereof and (ii) any dividends or other distributions that are declared
with respect to the shares of Stock underlying the Restricted Stock between the
Grant Date and the date on which such shares become vested will be paid to the
Grantee at the time such shares vest as set forth in Section 4 hereof, and will
not be paid to the Grantee in the event that the shares do not become so vested.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and the Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.

 

New Media Investment Group Inc.  

 

By:

Title:

 

Acknowledged and Accepted:

 

[Grantee]